Citation Nr: 0531389	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for sleep apnea.  

2.	Whether new and material evidence as been received to 
reopen a claim for service connection for a low back 
disorder.  

3.	Entitlement to an increased rating for dysthymia; with 
post-traumatic stress disorder (PTSD), major depression, and 
generalized anxiety disorder; currently evaluated as 30 
percent disabling.  

4.	Entitlement to a disability rating for left long thoracic 
nerve and spine accessory nerve that is separate and distinct 
from the evaluation for service-connected postoperative 
residuals of a left spine accessory nerve lesion, currently 
rated 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
October 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the Roanoke, VA, RO 
before the undersigned Member of the Board in April 2005.  At 
that time, he withdrew his claim for service connection for 
tinnitus.  

The issues of service connection for a low back disorder on a 
de novo basis and a disability rating for left long thoracic 
nerve and spine accessory nerve that is separate and distinct 
from the evaluation for service-connected postoperative 
residuals of a left spine accessory nerve lesion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

At his hearing, the veteran raised the issues regarding clear 
and unmistakable error in October 1991 and January 1992 
rating decisions.  These matters are not inextricably 
intertwined with the current appeal, and they are referred to 
the RO for appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  It is noted that appellant has been granted 
a total rating based on individual employability, so he is 
being paid at the 100 percent rate.




FINDINGS OF FACT

1.	Sleep apnea is more likely than not aggravated by the 
veteran's service-connected postoperative residuals of the 
spinal accessory nerve.  

2.	Service connection for a low back disorder was last denied 
by the RO in a July 1995 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

3.	Since the July 1995 decision denying service connection 
for a low back disorder, the additional evidence, not 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

4.	The veteran's dysthymia; with post-traumatic stress 
disorder (PTSD), major depression, and generalized anxiety 
disorder; is currently manifested by suicidal and homicidal 
ideation, apprehension, pessimism regarding his health, 
prominent depressive symptoms, and severe anxiety.  


CONCLUSION OF LAW

1.	With resolution of reasonable doubt in appellant's favor, 
sleep apnea is proximately due to, the result of, or 
aggravated by a service connected disease or injury.  
38 C.F.R. §§ 3.102, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.	The additional evidence submitted subsequent to the July 
1995 decision of the RO, which denied service connection for 
a low back disorder, is new and material; thus, the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.	The criteria for a rating of 70 percent for major have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9405 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran is seeking service connection for sleep apnea 
that, he believes, is related to the nerve damage for which 
he is service connected.  The evidence of record includes a 
statement, dated in November 2002, from a VA staff physician 
who indicated that the veteran had been followed at the 
pulmonary sleep clinic since September 2002 where he was 
found to have mild obstructive and central sleep apnea, with 
evidence of hypoventilation.  The physician stated that, 
given the veteran's prior medical and surgical history that 
included neurologic impairment of the 11th cranial nerve, 
thoracic nerve damage and persistent chronic pain, it was at 
least possible that nerve damage affecting respiratory 
function and the chronic use of sedative mediations had 
contributed to the development of this disorder.  

An examination was conducted by VA in December 2002.  At that 
time, the examiner stated that the veteran's sleep apnea was 
not caused by his damaged nerve, but more likely than not was 
made worse due to the affect on secondary respiratory 
muscles, especially if he slept on his left side.  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record includes two medical opinions regarding the 
development of the veteran's sleep apnea.  The first shows 
that it is possible that disorder could have been caused by 
his service-connected nerve damage.  While the second opinion 
does not support this possibility, it does show that it is as 
likely as not that the sleep apnea was aggravated by the 
nerve damage and the affect it has had on secondary 
respiratory muscles.  Under either theory, there is a basis 
to conclude that there is a relationship between the service 
connected disorder and the sleep apnea.  As such, with 
resolution of reasonable doubt in the appellant's favor, 
secondary service connection is warranted.  

New and Material Evidence

Service connection for a low back disorder was previously 
denied by the RO in several rating decisions, the last of 
which was in July 1995.  The veteran did not appeal these 
determinations.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The last decision is to be finalized Evans v. 
Brown 9 Vet. App. 273 (1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the July 1995 RO decision 
included the service medical records that showed that during 
service the veteran had undergone a procedure for an abscess 
on his left neck and during this procedure the spinal 
accessory nerve was severed.  In addition, the lesser 
occipital nerve was also cut.  Service connection was 
established for the postoperative residuals of damage of the 
left spinal accessory nerve, rated 20 percent disabling; a 
neuroma in the region of the left sural extraction, rated 10 
percent disabling; and headaches, rated 10 percent disabling.  
During 1992, the veteran was found to have discogenic disease 
of the lumbar spine on an MRI evaluation performed at a VA 
medical center.  VA compensation examinations during 1993, 
and 1995 continued to show the presence of lumbar disc 
disease, without relating this to the veteran's service 
connected nerve damage residuals.  The veteran requested that 
he claim for service connection for a low back disorder be 
reopened in May 2002.  

Evidence receive in connection with the veteran's reopened 
claim includes a statement from the veteran's private 
physician, dated in December 2002.  At that time, the 
physician indicated that he had been treating the veteran 
since April 2001 for low back pain and agreed with a prior 
determination that it was at least as likely as not that the 
veteran's low back disorder was secondary to the service 
connected nerve injuries and possible atrophy and involvement 
of the secondary muscle groups.  A VA compensation 
examination was performed in December 2002.  At that time, 
the examiner reviewed the medical evidence and rendered an 
opinion that it problems caused by the loss of the long 
thoracic nerve more likely than not caused an increase in the 
back pain problems.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the December 2002 statements 
outlined above constitute new and material evidence such that 
the claim may be reopened.  

Having decided that the claim is reopened, as noted, the next 
question is whether the Board can conduct a de novo review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is concluded that additional 
development is necessary and this portion of the claim will 
be addressed in remand portion of this decision.  

Increased Rating

The veteran is seeking an increased rating for his 
psychiatric disorder, which has been variously diagnosed as 
dysthymia, a generalized anxiety disorder, PTSD, or major 
depression.  It is noted that service connection for this 
disability was granted as secondary to the veteran's service 
connected nerve damage residuals by rating decision of the RO 
in October 1992.  The current 30 percent evaluation was 
assigned at that time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 30 percent rating is warranted for a depressive disorder, 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9405.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

An examination was conducted by VA in December 2002.  At that 
time, the veteran complained of social isolation that had 
caused family relationship difficulties.  He reported feeling 
anxious about 70 percent of the time.  He did not report 
panic attacks or obsessive or ritualistic behavior that 
interfered with his routine activities.  He stated that he 
felt depressed all of the time and had crying spells a few 
times per week.  He stated that he had occasional suicidal 
thoughts, but denied any current plans or intentions of 
harming himself.  He reportedly had a history of an attempt 
to overdose on medication one time in 1992 or 1993.  He did 
not feel that things were going to get any better, but had 
some active interests.  He liked to mow his yard, watch 
movies with his two children and play video games.  He 
complained of middle insomnia and reported sleeping only 4 to 
5 hours per night.  He felt tired all the time.  Appetite was 
adequate and his weight was stable.  He reported being easily 
irritated and had occasional homicidal thoughts.  He denied 
any history of assaulting others.  He would throw things and 
slam doors and his impulse control appeared to be unstable.  
Hallucinations and delusions were denied.  He was well 
groomed, and able to maintain basic activities of daily 
living.  He was alert and oriented to person, place and time.  
Memory appeared to be unimpaired.  He was cooperative and 
talkative.  There was no inappropriate behavior.  Eye contact 
was normal.  Rate and flow of speech were adequate.  There 
were no irrelevant, illogical or obscure speech patterns.  
Affect was restricted.  Psychomotor activity was within 
normal limits.  There was no impairment of thought processes 
or communication.  The diagnosis was major depressive 
disorder.  

VA outpatient treatment records include the results of a 
December 2003 psychological assessment.  At that time, the 
veteran reported chronic pain that was assessed as 
intolerable on the functional pain scale.  The veteran was 
found to have fear, helplessness, recollections of trauma, 
recurrent trauma related dreams, a sense of foreshortened 
future, sleep difficulty and irritability.  He also showed a 
depressed mood, diminished interest in activities, fatigue, 
worthlessness, decreased concentration, and thoughts of 
death.  He described suicidal ideation and had a past suicide 
attempt in 1993 when he was found by his wife after an 
overdose and taken to the hospital.  He now reported suicidal 
plan, but strongly denied intent, reporting that he did not 
have the means to carry out his plan.  He also stated that he 
would not act on his thoughts because of commitment to his 
wife and children and due to his religious believes.  He also 
reported homicidal ideation, active thoughts and dreams about 
harming the doctor that he felt was responsible for his 
current medical condition.  He stated that he was bothered by 
nightmares and unwanted thoughts of violence toward this 
person.  He had no plan to act on the thoughts.  
Psychological testing was interpreted as showing that the 
veteran was experiencing significant depressive symptoms such 
as sadness, anhedonia, insomnia, guilt, suicidal ideation and 
rumination over health.  He also had severe anxiety symptoms 
such as generalized fear, difficulty breathing, inability to 
relax, a racing heart and sweating.  The diagnoses included 
pain disorder associated with psychological factors, major 
depressive disorder, and generalized anxiety disorder.  

The veteran testified at a hearing on appeal in April 2005.  
At that time, he reported his numerous psychiatric symptoms, 
including thoughts of suicide and depression.  He submitted 
an April 2005 VA outpatient treatment record, with waiver of 
consideration of the RO, that showed depressive symptoms of 
agitation, insomnia, a depressed mood, anhedonia and worry 
involving his pending divorce from his wife.  The current 
Global Assessment of Functioning (GAF) score was 41.  

The veteran's psychiatric disorder is most recently 
manifested by suicidal and homicidal ideation, apprehension, 
pessimism regarding his health, prominent depressive 
symptoms, and severe anxiety.  He has sleep disturbances, 
feelings of worthlessness, decreased concentration and 
thoughts of death.  He also has reported poor impulse 
control, crying spells and was noted to have a restricted 
affect.  After reviewing the current manifestations of the 
veteran's disability the Board finds that the most recent 
symptoms more nearly approximate the criteria for a 70 
percent evaluation.  To this extent, the appeal is allowed.  
38 C.F.R. § 4.7.  The veteran has not demonstrated symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, an intermittent inability to perform 
activities of daily living, or disorientation to time or 
place such that a 100 percent rating for his psychiatric 
disability is appropriate.  


ORDER

Secondary service connection for sleep apnea is granted.  

An application to reopen a claim for service connection for a 
low back disorder is granted.  

A rating of 70 percent, but no more, for dysthymia; with 
post-traumatic stress disorder (PTSD), major depression, and 
generalized anxiety disorder is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

By rating decision dated in August 2004, the RO denied a 
separate evaluation for the veteran's service-connected left 
long thoracic nerve and spinal accessory nerve impairment.  
The veteran, at his hearing in April 2005, at the RO, 
evidenced disagreement with this denial.  This issue has not 
been addressed by the RO, but is before the Board for 
appellate consideration.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Regarding the veteran's low back disorder, it is noted that 
he has been found to have significant intervertebral disc 
disease, with the postoperative residuals of lumbar disc 
herniation.  In December 2002, the VA examiner rendered an 
opinion that the veteran's service connected disability 
contributed to his low back pain, but it is unclear to what 
extent the entire low back pathology is involved.  



Under these circumstances, these issues are remanded for the 
following:  

1.  The appellant should be scheduled for 
an appropriate VA examination by a 
physician to determine the current nature 
of his low back disorder.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the appellant's disability 
and must then render an opinion 
concerning what, if any, contribution to 
the veteran's current low back disability 
is made by his service-connected 
disorders.  The opinion should be phrased 
as to whether it is at least as likely as 
not (probability 50 percent or greater) 
that the service connected disorder 
contributes to some part of the veteran's 
low back pathology, and if so, which 
part.  The claims folder should be made 
available for review in connection with 
this examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  The RO should provide the veteran with a 
statement of the case on issue number 4 on 
the title page.  To continue the appeal, 
appellant must submit a substantive appeal to 
continue the appeal.  If a timely substantive 
appeal is not provided, the appeal should be 
closed as there is no jurisdiction to the 
Board without a substantive appeal.

3.  Additionally, the RO should readjudicate 
the issue that is on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


